Case 2:21-cr-00045-Z-BR Document 191 Filed 09/07/21 Page 10f1 PagelD 785

      
  
  
 
   
 

US. DISTRICT COURT XAS
IN THE UNITED STATES DISTRICT COUR@RTHERN EILED OF TEXAS

FOR THE NORTHERN DISTRICT OF TEKAS

AMARILLO DIVISION
UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT COURT
Plaintiff, ;
* 2:21-CR-45-Z-BR-(4)
ASHTON ANDREW BURNS :
Defendant. ;

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On August 23, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Ashton Andrew Burns filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Ashton Andrew Burns was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Ashton Andrew Burns; and
ADJUDGES Defendant Ashton Andrew Burns guilty of Count One of the Superseding Information in
violation of 21 U.S.C. § 844(a). Sentence will be imposed in accordance with the Court’s sentencing

scheduling order.

SO ORDERED, September 7, 2021.

 

MATAHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE
